Exhibit 10.3

 

EXECUTION COPY

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of April 26,
2006, by and among MediCor Ltd., a Delaware corporation, with headquarters
located at 4560 S. Decatur Blvd., Suite 300, Las Vegas, Nevada 89103 (the
“Company”), and the undersigned Purchasers (each, a “Purchaser” and
collectively, the “Purchasers”).

 

RECITALS

 

WHEREAS, in connection with the Securities Purchase Agreement, dated April 26,
2006, by and among the parties hereto (the “Securities Purchase Agreement”), the
Company has agreed, upon the terms and subject to the conditions of the
Securities Purchase Agreement, to issue and sell at the Closing (as defined in
the Securities Purchase Agreement) to the Purchasers (i) senior secured
convertible notes of the Company in an aggregate principal amount of $50,000,000
(including accrued and unpaid interest thereon and as any of the same may be
amended, restated or modified and in effect from time to time, the “Notes”),
which will be convertible into shares of the Company’s common stock, $0.001 par
value per share (the “Common Stock”) in accordance with the terms of the Notes
(the shares of Common Stock issuable upon conversion of the Notes being referred
to herein as the “Conversion Shares”), and (ii) warrants to acquire shares of
Common Stock, equal to the quotient of (a) 25% of the original aggregate
principal amount of the Notes purchased by the Purchasers at the Closing,
divided by (b) the Warrant Exercise Price as of the Closing Date (such warrants,
together with any warrants or other securities issued in exchange or
substitution therefor or replacement thereof, and as any of the same may be
amended and restated or modified and in effect from time to time, the
“Warrants”; the shares of Common Stock issuable upon exercise of the Warrants
being referred to as the “Warrant Shares”); and

 

WHEREAS, in order to induce the Purchasers to purchase the Notes and the
Warrants pursuant to the Securities Purchase Agreement, the Company has agreed
to grant certain registration rights with respect to the Registrable Securities
(as hereinafter defined) as set forth in this Agreement).

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth herein and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

 


SECTION 1.               DEFINITIONS. CAPITALIZED TERMS USED HEREIN WITHOUT
DEFINITION SHALL HAVE THEIR RESPECTIVE MEANINGS SET FORTH IN THE SECURITIES
PURCHASE AGREEMENT.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS SHALL HAVE
THE FOLLOWING MEANINGS:

 

“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder, or any similar successor statute.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, or any similar successor statute.

 

--------------------------------------------------------------------------------


 

“Effectiveness Deadline” means (a) the Initial Effectiveness Deadline or (y) an
Additional Effectiveness Deadline or (z) a Post Effective Period Deadline (each
as defined below), as applicable.

 

“Filing Deadline” means the Initial Filing Deadline or an Additional Filing
Deadline (each as defined below), as applicable.

 

“Investor” means a Purchaser, any transferee or assignee thereof to whom a
Purchaser assigns its rights under this Agreement and who agrees to become bound
by the provisions of this Agreement in accordance with Section 10 and any
transferee or assignee thereof to whom a transferee or assignee assigns its
rights under this Agreement and who agrees to become bound by the provisions of
this Agreement in accordance with Section 10.

 

“Person” means any individual, firm, limited liability company, partnership,
joint venture, corporation, trust, unincorporated organization, government (or
any department, agency or political subdivision thereof), or other entity of any
kind, including any successor of such entity.

 

“Register,” “registered,” and “registration” refer to a registration effected by
preparing and filing one or more Registration Statements (as defined below) in
compliance with the 1933 Act and pursuant to Rule 415 under the 1933 Act or any
successor rule providing for offering securities on a continuous or delayed
basis (“Rule 415”), and the declaration or ordering of effectiveness of such
Registration Statement(s) by the United States Securities and Exchange
Commission (the “SEC”).

 

“Registrable Securities” means (i) the Conversion Shares issued or issuable upon
conversion of the Notes (including any principal thereof or interest thereon),
(ii) the Warrant Shares issued or issuable upon exercise of the  Warrants and
(iii) any shares of capital stock issued or issuable with respect to the
Conversion Shares, the Notes, the Warrant Shares and the  Warrants as a result
of any stock dividend or stock split or in connection with a combination of
shares, recapitalization, merger, consolidation or other reorganization or
otherwise, without regard to any limitations on conversions of Notes or
exercises of Warrants; provided, however, that any such Registrable Securities
shall cease to be Registrable Securities when (a) a Registration Statement with
respect to the sale of such securities becomes effective under the 1933 Act and
such securities are disposed of in accordance with such Registration Statement,
(b) such securities are sold in accordance with Rule 144 (as defined in
Section 9), (c) such securities become transferable without any restrictions in
accordance with Rule 144(k) (or any successor provision) or (d) such securities
have been otherwise transferred, new certificates for them not bearing a legend
restricting further transfers have been delivered by the Company and subsequent
public distribution of such securities shall not require registration or
qualification under the 1933 Act.

 

“Registration Statement” means a registration statement or registration
statements of the Company filed under the 1933 Act covering the Registrable
Securities.

 

“Trading Day” means any day on which the Common Stock is traded on the principal
securities exchange or securities market on which the Common Stock is then
traded;

 

2

--------------------------------------------------------------------------------


 

provided that “Trading Day” shall not include any day on which the Common Stock
is scheduled to trade, or actually trades, on such exchange or market for less
than 4.5 hours.

 


SECTION 2.               REGISTRATION.

 


(A)           INITIAL MANDATORY REGISTRATION.  THE COMPANY SHALL PREPARE, AS
SOON AS PRACTICABLE BUT IN NO EVENT LATER THAN TEN (10) DAYS AFTER THE CLOSING
DATE (THE “INITIAL FILING DEADLINE”), FILE WITH THE SEC A REGISTRATION STATEMENT
ON FORM S-3, COVERING THE RESALE OF ALL OF THE REGISTRABLE SECURITIES.  IN THE
EVENT THAT FORM S-3 IS UNAVAILABLE FOR SUCH A REGISTRATION, THE COMPANY SHALL
USE SUCH OTHER FORM AS IS AVAILABLE FOR SUCH A REGISTRATION, SUBJECT TO THE
PROVISIONS OF SECTION 2(E).  THE REGISTRATION STATEMENT PREPARED PURSUANT HERETO
SHALL REGISTER FOR RESALE AT LEAST THAT NUMBER OF SHARES OF COMMON STOCK EQUAL
TO THE SUM OF (X) 150% OF THE NUMBER OF WARRANT SHARES ISSUABLE UPON EXERCISE OF
ALL THE OUTSTANDING WARRANTS AS OF THE SECOND TRADING DAY IMMEDIATELY PRECEDING
THE DATE THE REGISTRATION STATEMENT IS INITIALLY FILED WITH THE SEC AND (Y) 200%
OF $50,000,000 DIVIDED BY THE THEN APPLICABLE FIXED CONVERSION PRICE (AS DEFINED
IN THE NOTES).  THE COMPANY SHALL USE ITS BEST EFFORTS TO HAVE THE REGISTRATION
STATEMENT DECLARED EFFECTIVE BY THE SEC AS SOON AS PRACTICABLE, BUT IN NO EVENT
LATER THAN THE DATE WHICH IS TWO HUNDRED AND SEVENTY DAYS (270) DAYS AFTER THE
ORIGINAL DATE OF ISSUANCE OF THE NOTES (THE “INITIAL EFFECTIVENESS DEADLINE”).

 


(B)           ALLOCATION OF REGISTRABLE SECURITIES.  THE INITIAL NUMBER OF
REGISTRABLE SECURITIES INCLUDED IN ANY REGISTRATION STATEMENT AND EACH INCREASE
IN THE NUMBER OF REGISTRABLE SECURITIES INCLUDED THEREIN SHALL BE ALLOCATED PRO
RATA AMONG THE INVESTORS BASED ON THE NUMBER OF SUCH REGISTRABLE SECURITIES HELD
BY EACH INVESTOR AT THE TIME THE REGISTRATION STATEMENT COVERING SUCH INITIAL
NUMBER OF REGISTRABLE SECURITIES OR INCREASE THEREOF IS DECLARED EFFECTIVE BY
THE SEC.  IN THE EVENT THAT AN INVESTOR SELLS OR OTHERWISE TRANSFERS ANY OF SUCH
INVESTOR’S REGISTRABLE SECURITIES, EACH TRANSFEREE SHALL BE ALLOCATED A PRO RATA
PORTION OF THE THEN REMAINING NUMBER OF REGISTRABLE SECURITIES INCLUDED IN SUCH
REGISTRATION STATEMENT FOR SUCH TRANSFEROR.  ANY SHARES OF COMMON STOCK INCLUDED
IN A REGISTRATION STATEMENT AND WHICH REMAIN ALLOCATED TO ANY PERSON WHICH
CEASES TO HOLD ANY REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT
SHALL BE ALLOCATED TO THE REMAINING INVESTORS, PRO RATA BASED ON THE NUMBER OF
REGISTRABLE SECURITIES THEN HELD BY SUCH INVESTORS WHICH ARE COVERED BY SUCH
REGISTRATION STATEMENT.  FOR PURPOSES HEREOF, THE NUMBER OF REGISTRABLE
SECURITIES HELD BY AN INVESTOR INCLUDES ALL REGISTRABLE SECURITIES ISSUABLE UPON
THE CONVERSION OF NOTES AND THE EXERCISE OF WARRANTS HELD BY SUCH INVESTOR,
WITHOUT REGARD TO ANY LIMITATIONS ON CONVERSION OF THE NOTES OR EXERCISE OF THE
WARRANTS.

 


(C)           LEGAL COUNSEL.  SUBJECT TO SECTION 6 HEREOF, THE PURCHASERS
HOLDING SECURITIES REPRESENTING A MAJORITY OF THE REGISTRABLE SECURITIES SHALL
HAVE THE RIGHT TO SELECT ONE LEGAL COUNSEL TO REVIEW ANY OFFERING PURSUANT TO
THIS SECTION 2 (“LEGAL COUNSEL”), WHICH SHALL BE PAUL, WEISS, RIFKIND, WHARTON &
GARRISON, LLP OR SUCH OTHER COUNSEL AS THEREAFTER DESIGNATED BY THE HOLDERS OF
SECURITIES REPRESENTING AT LEAST A MAJORITY OF THE REGISTRABLE SECURITIES.  THE
COMPANY SHALL REASONABLY COOPERATE WITH LEGAL COUNSEL IN PERFORMING THE
COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT.

 


(D)           INELIGIBILITY FOR FORM S-3.  IN THE EVENT THAT FORM S-3 IS NOT
AVAILABLE FOR THE REGISTRATION OF THE RESALE OF REGISTRABLE SECURITIES
HEREUNDER, THE COMPANY SHALL

 

3

--------------------------------------------------------------------------------


 


UNDERTAKE TO REGISTER THE REGISTRABLE SECURITIES ON FORM S-3 AS SOON AS SUCH
FORM IS AVAILABLE, PROVIDED THAT THE COMPANY SHALL MAINTAIN THE EFFECTIVENESS OF
THE REGISTRATION STATEMENT THEN IN EFFECT UNTIL SUCH TIME AS A REGISTRATION
STATEMENT ON FORM S-3 COVERING THE REGISTRABLE SECURITIES HAS BEEN DECLARED
EFFECTIVE BY THE SEC.

 


(E)           SUFFICIENT NUMBER OF SHARES REGISTERED.  IN THE EVENT THE NUMBER
OF SHARES AVAILABLE UNDER THE REGISTRATION STATEMENT FILED PURSUANT TO
SECTION 2(A) IS INSUFFICIENT TO COVER ALL OF THE REGISTRABLE SECURITIES REQUIRED
TO BE COVERED BY THE REGISTRATION STATEMENT OR AN INVESTOR’S ALLOCATED PORTION
OF SUCH REGISTRABLE SECURITIES PURSUANT TO SECTION 2(B), THE COMPANY SHALL, AS
SOON AS PRACTICABLE, BUT IN ANY EVENT NOT LATER THAN FIFTEEN (15) DAYS AFTER THE
NECESSITY THEREFOR ARISES (THE “ADDITIONAL FILING DEADLINE”), AMEND THE
REGISTRATION STATEMENT, OR FILE A NEW REGISTRATION STATEMENT (ON THE SHORT FORM
AVAILABLE THEREFOR, IF APPLICABLE), OR BOTH, SO AS TO REGISTER FOR RESALE AT
LEAST THAT NUMBER OF SHARES OF COMMON STOCK IS EQUAL TO THE SUM OF (X) 150% OF
THE NUMBER OF WARRANT SHARES ISSUABLE UPON EXERCISE OF ALL THE OUTSTANDING
WARRANTS AS OF THE TRADING DAY IMMEDIATELY PRECEDING THE DATE OF THE FILING OF
SUCH AMENDMENT OR NEW REGISTRATION STATEMENT WITH THE SEC AND (Y) 200% OF  THE
PRINCIPAL AMOUNT OF THE NOTES THEN OUTSTANDING DIVIDED BY THE THEN APPLICABLE
FIXED CONVERSION PRICE.  THE COMPANY SHALL USE ITS BEST EFFORTS TO CAUSE SUCH
AMENDMENT AND/OR NEW REGISTRATION STATEMENT TO BECOME EFFECTIVE AS SOON AS
PRACTICABLE FOLLOWING THE FILING THEREOF, BUT IN ANY EVENT NOT LATER THAN SIXTY
(60) DAYS FOLLOWING THE FILING THEREOF (THE “ADDITIONAL EFFECTIVENESS
DEADLINE”).  FOR PURPOSES OF THE FOREGOING PROVISION, THE NUMBER OF SHARES
AVAILABLE UNDER THE REGISTRATION STATEMENT SHALL BE DEEMED “INSUFFICIENT TO
COVER ALL OF THE REGISTRABLE SECURITIES” IF AS OF ANY DATE OF DETERMINATION THE
NUMBER OF SHARES OF COMMON STOCK IS EQUAL TO THE SUM OF (X) 100% OF THE NUMBER
OF WARRANT SHARES ISSUABLE AS OF SUCH TIME UPON EXERCISE OF ALL THE OUTSTANDING
WARRANTS AND (Y) 125% OF THE PRINCIPAL AMOUNT OF THE NOTES THEN OUTSTANDING
DIVIDED BY THE THEN APPLICABLE FIXED CONVERSION PRICE. THE CALCULATIONS SET
FORTH IN THIS PARAGRAPH SHALL BE MADE WITHOUT REGARD TO ANY LIMITATIONS ON THE
CONVERSION OF THE NOTES OR EXERCISE OF THE WARRANTS, AND SUCH CALCULATIONS SHALL
ASSUME THAT THE NOTES AND THE WARRANTS ARE THEN CONVERTIBLE AND EXERCISABLE,
RESPECTIVELY, INTO SHARES OF COMMON STOCK AT THE THEN PREVAILING CONVERSION RATE
AND WARRANT EXERCISE PRICE (AS DEFINED IN THE WARRANTS), RESPECTIVELY.

 

(f)            Effect of Failure to File and Obtain and Maintain Effectiveness
of Registration Statement.  If (i) a Registration Statement covering Registrable
Securities and required to be filed by the Company pursuant to Section 2(a) or
Section 2(e) of this Agreement is not (A) filed with the SEC on or before the
applicable Filing Deadline or (B) declared effective by the SEC on or before the
applicable Effectiveness Deadline, (ii) the Company fails to timely perform its
obligations set forth in clauses (a) through (g) of Section 3 of this Agreement
or (iii) on any day after a Registration Statement has been declared effective
by the SEC sales of all the Registrable Securities required to be included on
such Registration Statement cannot be made (other than during the period (the
“Post Effective Period”) beginning on the first day on which a post-effective
amendment is required to be filed by the Company pursuant to the undertakings
referred to in Rule 415 of the 1933 Act and ending on the earlier of (x) the
thirtieth (30)th day after such date and (y) the date on which such
post-effective amendment is declared effective by the SEC (a “Post Effective
Period Deadline”) or an Allowable Grace Period (as defined below)) pursuant to
such Registration Statement (including because of a failure to keep such
Registration Statement effective, to disclose such information as is necessary
for sales to be made pursuant to

 

4

--------------------------------------------------------------------------------


 


SUCH REGISTRATION STATEMENT OR TO REGISTER SUFFICIENT SHARES OF COMMON STOCK, AS
DETERMINED IN ACCORDANCE WITH SECTION 2(E)) (ANY SUCH FAILURE OR BREACH BEING
REFERRED TO AS AN “EVENT”, AND THE DATE ON WHICH SUCH EVENT OCCURS BEING
REFERRED TO AS THE “EVENT DATE”) THEN, IN ADDITION TO ANY OTHER RIGHTS THE
HOLDERS OF NOTES OR WARRANTS MAY HAVE HEREUNDER OR UNDER APPLICABLE LAW, ON EACH
MONTHLY ANNIVERSARY OF EACH SUCH EVENT DATE BEGINNING WITH THE FIRST MONTHLY
ANNIVERSARY OF THE APPLICABLE EVENT DATE (IF THE APPLICABLE EVENT SHALL NOT HAVE
BEEN CURED BY SUCH DATE AND IF IT HAS BEEN CURED, A PRO RATA AMOUNT OF THE
AMOUNT THAT WOULD OTHERWISE BE PAYABLE PURSUANT TO THIS SECTION 2(F) FOR THE
PERIOD FROM THE EVENT DATE OR THE LAST MONTHLY ANNIVERSARY OF SUCH EVENT DATE TO
THE DATE SUCH EVENT DATE HAS BEEN CURED) UNTIL THE APPLICABLE EVENT IS CURED
(EACH A “LIQUIDATED DAMAGES PAYMENT DATE”), THE COMPANY SHALL PAY TO EACH HOLDER
OF NOTES OR WARRANTS AN AMOUNT IN CASH, AS PARTIAL LIQUIDATED DAMAGES AND NOT AS
A PENALTY, WITH RESPECT TO EACH LIQUIDATED DAMAGES PAYMENT DATE, EQUAL TO THE
PRODUCT OF (I) 1.5% MULTIPLIED BY THE SUM OF (A) THE PRINCIPAL AMOUNT OF THE
NOTES HELD BY SUCH HOLDER AND (B) THE TOTAL AGGREGATE EXERCISE PRICE (AS DEFINED
IN THE WARRANTS) OF ALL WARRANTS HELD BY SUCH HOLDER, MULTIPLIED BY (II) A
FRACTION, THE NUMERATOR OF WHICH SHALL BE THE NUMBER OF TOTAL CALENDAR DAYS
WHICH HAVE PASSED SINCE THE IMMEDIATELY PRECEDING LIQUIDATED DAMAGES PAYMENT
DATE AND THE DENOMINATOR OF WHICH SHALL BE 30 CALENDAR DAYS.  IF THE COMPANY
FAILS TO PAY ANY PARTIAL LIQUIDATED DAMAGES PURSUANT TO THIS SECTION 2(F) IN
FULL IN A TIMELY MANNER, SUCH PAYMENTS SHALL BEAR INTEREST AT THE RATE OF 1.00%
PER MONTH (PRORATED FOR PARTIAL MONTHS) UNTIL PAID IN FULL.

 


SECTION 3.               RELATED OBLIGATIONS.  AT SUCH TIME AS THE COMPANY IS
OBLIGATED TO FILE A REGISTRATION STATEMENT WITH THE SEC PURSUANT TO
SECTION 2(A) OR 2(E), THE COMPANY WILL USE ITS BEST EFFORTS TO EFFECT THE
REGISTRATION OF THE REGISTRABLE SECURITIES IN ACCORDANCE WITH THE INTENDED
METHOD OF DISPOSITION THEREOF AND, PURSUANT THERETO, THE COMPANY SHALL HAVE THE
FOLLOWING OBLIGATIONS:

 


(A)           THE COMPANY SHALL PROMPTLY PREPARE AND FILE WITH THE SEC A
REGISTRATION STATEMENT WITH RESPECT TO THE APPLICABLE REGISTRABLE SECURITIES
(BUT IN NO EVENT LATER THAN THE APPLICABLE FILING DEADLINE) AND USE ITS BEST
EFFORTS TO CAUSE SUCH REGISTRATION STATEMENT RELATING TO THE REGISTRABLE
SECURITIES TO BECOME EFFECTIVE AS SOON AS PRACTICABLE AFTER SUCH FILING (BUT IN
NO EVENT LATER THAN THE APPLICABLE EFFECTIVENESS DEADLINE).  NO LATER THAN THE
FIRST BUSINESS DAY AFTER SUCH REGISTRATION STATEMENT BECOMES EFFECTIVE, THE
COMPANY WILL FILE WITH THE SEC THE FINAL PROSPECTUS INCLUDED THEREIN PURSUANT TO
RULE 424 (OR SUCCESSOR THERETO) PROMULGATED UNDER THE 1933 ACT.  OTHER THAN
DURING ANY POST-EFFECTIVE PERIOD, THE COMPANY SHALL KEEP EACH REGISTRATION
STATEMENT EFFECTIVE PURSUANT TO RULE 415 AT ALL TIMES UNTIL THE EARLIER OF
(I) THE DATE AS OF WHICH THE INVESTORS MAY SELL ALL OF THE REGISTRABLE
SECURITIES COVERED BY SUCH REGISTRATION STATEMENT WITHOUT RESTRICTION PURSUANT
TO RULE 144(K) (OR SUCCESSOR THERETO) PROMULGATED UNDER THE 1933 ACT OR (II) THE
DATE ON WHICH THE INVESTORS SHALL HAVE SOLD ALL THE REGISTRABLE SECURITIES
COVERED BY SUCH REGISTRATION STATEMENT (THE “REGISTRATION PERIOD”).  SUCH
REGISTRATION STATEMENT (INCLUDING ANY AMENDMENTS OR SUPPLEMENTS THERETO AND ANY
PROSPECTUSES (PRELIMINARY, FINAL, SUMMARY OR FREE WRITING) CONTAINED THEREIN OR
RELATED THERETO SHALL NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN, OR NECESSARY TO
MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES IN WHICH THEY WERE
MADE, NOT MISLEADING.  THE TERM “BEST EFFORTS” SHALL MEAN, AMONG OTHER THINGS,
THAT THE COMPANY (I) SHALL FILE A PRE-EFFECTIVE AMENDMENT AND OTHERWISE RESPOND
IN WRITING TO COMMENTS MADE BY THE SEC IN RESPECT OF A PARTICULAR REGISTRATION
STATEMENT WITHIN FIVE (5) BUSINESS DAYS

 

5

--------------------------------------------------------------------------------


 


AFTER THE RECEIPT OF COMMENTS BY OR NOTICE FROM THE SEC THAT SUCH AMENDMENT IS
REQUIRED IN ORDER FOR SUCH REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE AND
(II) SHALL SUBMIT TO THE SEC, WITHIN TWO (2) BUSINESS DAYS AFTER THE COMPANY
LEARNS THAT NO REVIEW OF A PARTICULAR REGISTRATION STATEMENT WILL BE MADE BY THE
STAFF OF THE SEC OR THAT THE STAFF HAS NO FURTHER COMMENTS ON THE REGISTRATION
STATEMENT, AS THE CASE MAY BE, A REQUEST FOR ACCELERATION OF EFFECTIVENESS OF
SUCH REGISTRATION STATEMENT TO A TIME AND DATE NOT LATER THAN 48 HOURS AFTER THE
SUBMISSION OF SUCH REQUEST.


 


(B)           THE COMPANY SHALL PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS
(INCLUDING POST-EFFECTIVE AMENDMENTS) AND SUPPLEMENTS TO A REGISTRATION
STATEMENT AND THE PROSPECTUS USED IN CONNECTION WITH SUCH REGISTRATION
STATEMENT, WHICH PROSPECTUS IS TO BE FILED PURSUANT TO RULE 424 PROMULGATED
UNDER THE 1933 ACT, AS MAY BE NECESSARY TO KEEP SUCH REGISTRATION STATEMENT
EFFECTIVE AT ALL TIMES DURING THE REGISTRATION PERIOD, AND, DURING SUCH
REGISTRATION PERIOD, COMPLY WITH THE PROVISIONS OF THE 1933 ACT WITH RESPECT TO
THE DISPOSITION OF ALL REGISTRABLE SECURITIES OF THE COMPANY COVERED BY SUCH
REGISTRATION STATEMENT.


 


(C)           THE COMPANY SHALL (A) PERMIT LEGAL COUNSEL TO REVIEW AND COMMENT
UPON (I) THE REGISTRATION STATEMENT AT LEAST THREE (3) BUSINESS DAYS PRIOR TO
ITS FILING WITH THE SEC, AND (II) ALL AMENDMENTS AND SUPPLEMENTS TO ALL
REGISTRATION STATEMENTS (EXCEPT FOR ANNUAL REPORTS ON FORM 10-KSB OR FORM 10-K,
QUARTERLY REPORTS ON FORM 10-QSB OR FORM 10-Q AND CURRENT REPORTS ON FORM 8-K
AND ANY SIMILAR OR SUCCESSOR REPORTS) WITHIN A REASONABLE NUMBER OF DAYS PRIOR
TO THEIR FILING WITH THE SEC, AND (B) NOT FILE ANY DOCUMENT, REGISTRATION
STATEMENT, AMENDMENT OR SUPPLEMENT DESCRIBED IN THE FOREGOING CLAUSE (A) IN A
FORM TO WHICH LEGAL COUNSEL REASONABLY OBJECTS WITHIN A REASONABLE TIME PRIOR TO
FILING.  THE COMPANY SHALL NOT SUBMIT A REQUEST FOR ACCELERATION OF THE
EFFECTIVENESS OF A REGISTRATION STATEMENT OR ANY AMENDMENT OR SUPPLEMENT THERETO
WITHOUT PROVIDING PRIOR NOTICE THEREOF TO LEGAL COUNSEL AND EACH INVESTOR.  THE
COMPANY SHALL FURNISH TO LEGAL COUNSEL, WITHOUT CHARGE, (I) PROMPTLY AFTER THE
SAME IS PREPARED AND FILED WITH THE SEC, ONE COPY OF ANY REGISTRATION STATEMENT
(WHICH MAY BE AN ELECTRONIC COPY) AND ANY AMENDMENT(S) THERETO, INCLUDING
FINANCIAL STATEMENTS AND SCHEDULES, ALL DOCUMENTS INCORPORATED THEREIN BY
REFERENCE AND ALL EXHIBITS THAT HAVE NOT BEEN FILED VIA  THE SEC’S ELECTRONIC 
DATA GATHERING ANALYSIS AND RETRIEVAL SYSTEM (“EDGAR”) AND (II) UPON THE
EFFECTIVENESS OF ANY REGISTRATION STATEMENT, ONE COPY OF THE PROSPECTUS INCLUDED
IN SUCH REGISTRATION STATEMENT AND ALL AMENDMENTS AND SUPPLEMENTS THERETO.  THE
COMPANY SHALL REASONABLY COOPERATE WITH LEGAL COUNSEL IN PERFORMING THE
COMPANY’S OBLIGATIONS PURSUANT TO THIS SECTION 3.


 


(D)           THE COMPANY SHALL FURNISH TO EACH INVESTOR WHOSE REGISTRABLE
SECURITIES ARE INCLUDED IN ANY REGISTRATION STATEMENT, WITHOUT CHARGE,
(I) PROMPTLY AFTER THE SAME IS PREPARED AND FILED WITH THE SEC, AT LEAST ONE
COPY OF SUCH REGISTRATION STATEMENT AND ANY AMENDMENT(S) THERETO, INCLUDING
FINANCIAL STATEMENTS AND SCHEDULES, ALL DOCUMENTS INCORPORATED THEREIN BY
REFERENCE THAT HAVE NOT BEEN FILED VIA EDGAR, ALL EXHIBITS AND EACH PRELIMINARY
PROSPECTUS, (II) UPON THE EFFECTIVENESS OF ANY REGISTRATION STATEMENT, AT LEAST
ONE COPY OF THE PROSPECTUS INCLUDED IN SUCH REGISTRATION STATEMENT AND ALL
AMENDMENTS AND SUPPLEMENTS THERETO AND (III) SUCH OTHER DOCUMENTS, INCLUDING
COPIES OF ANY PROSPECTUS (PRELIMINARY, FINAL, SUMMARY OR FREE WRITING), AS SUCH
INVESTOR MAY REASONABLY REQUEST FROM TIME TO TIME IN ORDER TO FACILITATE THE
DISPOSITION OF THE REGISTRABLE SECURITIES OWNED BY SUCH INVESTOR.

 

6

--------------------------------------------------------------------------------


 


(E)           THE COMPANY SHALL USE ITS BEST EFFORTS TO (I) REGISTER AND
QUALIFY, UNLESS AN EXEMPTION FROM REGISTRATION AND QUALIFICATION APPLIES, THE
RESALE BY THE INVESTORS OF THE REGISTRABLE SECURITIES COVERED BY A REGISTRATION
STATEMENT UNDER THE SECURITIES OR “BLUE SKY” LAWS OF ALL APPLICABLE STATES OF
THE UNITED STATES, (II) PREPARE AND FILE IN THOSE JURISDICTIONS, SUCH AMENDMENTS
(INCLUDING POST-EFFECTIVE AMENDMENTS) AND SUPPLEMENTS TO SUCH REGISTRATIONS AND
QUALIFICATIONS AS MAY BE NECESSARY TO MAINTAIN THE EFFECTIVENESS THEREOF DURING
THE REGISTRATION PERIOD, (III) TAKE SUCH OTHER ACTIONS AS MAY BE NECESSARY TO
MAINTAIN SUCH REGISTRATIONS AND QUALIFICATIONS IN EFFECT AT ALL TIMES DURING THE
REGISTRATION PERIOD, AND (IV) TAKE ALL OTHER ACTIONS REASONABLY NECESSARY OR
ADVISABLE TO QUALIFY THE REGISTRABLE SECURITIES FOR SALE IN SUCH JURISDICTIONS;
PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE REQUIRED IN CONNECTION
THEREWITH OR AS A CONDITION THERETO TO (X) QUALIFY TO DO BUSINESS IN ANY
JURISDICTION WHERE IT WOULD NOT OTHERWISE BE REQUIRED TO QUALIFY BUT FOR THIS
SECTION 3(E) OR (Y) SUBJECT ITSELF TO SERVICE OF PROCESS IN SUITS (OTHER THAN
THOSE ARISING OUT OF THE OFFER AND SALE OF THE REGISTRABLE SECURITIES) GENERAL
TAXATION IN ANY SUCH JURISDICTION.  THE COMPANY SHALL PROMPTLY NOTIFY LEGAL
COUNSEL AND EACH INVESTOR WHO HOLDS REGISTRABLE SECURITIES OF THE RECEIPT BY THE
COMPANY OF ANY NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE REGISTRATION
OR QUALIFICATION OF ANY OF THE REGISTRABLE SECURITIES FOR SALE UNDER THE
SECURITIES OR “BLUE SKY” LAWS OF ANY JURISDICTION IN THE UNITED STATES OR ITS
RECEIPT OF ACTUAL NOTICE OF THE INITIATION OR THREATENING OF ANY PROCEEDING FOR
SUCH PURPOSE.


 


(F)            THE COMPANY SHALL NOTIFY LEGAL COUNSEL AND EACH INVESTOR IN
WRITING OF THE HAPPENING OF ANY EVENT, AS PROMPTLY AS PRACTICABLE, AND IN ANY
EVENT WITHIN FORTY-EIGHT HOURS, AFTER BECOMING AWARE OF SUCH EVENT, AS A RESULT
OF WHICH THE PROSPECTUS INCLUDED IN A REGISTRATION STATEMENT, AS THEN IN EFFECT,
INCLUDES AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMISSION TO STATE A MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN,
IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING
(PROVIDED THAT IN NO EVENT SHALL SUCH NOTICE CONTAIN ANY MATERIAL, NONPUBLIC
INFORMATION), AND PROMPTLY PREPARE AND FILE WITH THE SEC A SUPPLEMENT OR
AMENDMENT TO SUCH REGISTRATION STATEMENT TO CORRECT SUCH UNTRUE STATEMENT OR
OMISSION, AND DELIVER AT LEAST ONE COPY OF SUCH SUPPLEMENT OR AMENDMENT TO LEGAL
COUNSEL AND EACH INVESTOR.  THE COMPANY SHALL ALSO PROMPTLY NOTIFY LEGAL COUNSEL
AND EACH INVESTOR IN WRITING (I) WHEN A PROSPECTUS OR ANY PROSPECTUS SUPPLEMENT
OR POST-EFFECTIVE AMENDMENT HAS BEEN FILED, AND WHEN A REGISTRATION STATEMENT OR
ANY POST-EFFECTIVE AMENDMENT HAS BECOME EFFECTIVE (NOTIFICATION OF SUCH
EFFECTIVENESS SHALL BE DELIVERED TO LEGAL COUNSEL AND EACH INVESTOR BY FACSIMILE
ON THE SAME DAY OF SUCH EFFECTIVENESS AND BY OVERNIGHT MAIL), (II) OF ANY
REQUEST BY THE SEC FOR AMENDMENTS OR SUPPLEMENTS TO A REGISTRATION STATEMENT OR
RELATED PROSPECTUS OR RELATED INFORMATION, AND (III) OF THE COMPANY’S REASONABLE
DETERMINATION THAT A POST-EFFECTIVE AMENDMENT TO A REGISTRATION STATEMENT WOULD
BE APPROPRIATE.


 


(G)           THE COMPANY SHALL USE ITS BEST EFFORTS TO PREVENT THE ISSUANCE OF
ANY STOP ORDER OR OTHER SUSPENSION OF EFFECTIVENESS OF A REGISTRATION STATEMENT,
OR THE SUSPENSION OF THE QUALIFICATION OF ANY OF THE REGISTRABLE SECURITIES FOR
SALE IN ANY JURISDICTION AND, IF SUCH AN ORDER OR SUSPENSION IS ISSUED, TO
OBTAIN THE WITHDRAWAL OF SUCH ORDER OR SUSPENSION AS SOON AS REASONABLY
PRACTICABLE AND TO NOTIFY LEGAL COUNSEL AND EACH INVESTOR WHO HOLDS REGISTRABLE
SECURITIES BEING SOLD OF THE ISSUANCE OF SUCH ORDER AND THE RESOLUTION THEREOF
OR ITS RECEIPT OF ACTUAL NOTICE OF THE INITIATION OR THREAT OF ANY PROCEEDING
FOR SUCH PURPOSE.


 


(H)           AT THE REASONABLE REQUEST (IN THE CONTEXT OF THE SECURITIES LAWS)
OF ANY INVESTOR, THE COMPANY SHALL FURNISH TO SUCH INVESTOR, ON THE DATE OF THE
EFFECTIVENESS OF THE

 

7

--------------------------------------------------------------------------------


 


REGISTRATION STATEMENT AND THEREAFTER FROM TIME TO TIME ON SUCH DATES AS AN
INVESTOR MAY REASONABLY REQUEST (I) A LETTER, DATED SUCH DATE, FROM THE
COMPANY’S INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS IN FORM AND SUBSTANCE AS IS
CUSTOMARILY GIVEN BY INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS TO UNDERWRITERS IN
AN UNDERWRITTEN PUBLIC OFFERING, ADDRESSED TO THE INVESTORS, AND (II) AN
OPINION, DATED AS OF SUCH DATE, OF COUNSEL REPRESENTING THE COMPANY FOR PURPOSES
OF SUCH REGISTRATION STATEMENT, IN FORM, SCOPE AND SUBSTANCE AS IS CUSTOMARILY
GIVEN IN AN UNDERWRITTEN PUBLIC OFFERING, ADDRESSED TO THE INVESTORS.


 


(I)            AT THE REASONABLE REQUEST (IN THE CONTEXT OF THE SECURITIES LAWS)
OF ANY INVESTOR, THE COMPANY SHALL MAKE AVAILABLE FOR INSPECTION DURING REGULAR
BUSINESS HOURS BY (I) ANY INVESTOR, (II) LEGAL COUNSEL AND (III) ONE FIRM OF
ACCOUNTANTS OR OTHER AGENTS RETAINED BY THE INVESTORS (COLLECTIVELY, THE
“INSPECTORS”), ALL PERTINENT FINANCIAL AND OTHER RECORDS, AND PERTINENT
CORPORATE DOCUMENTS AND PROPERTIES OF THE COMPANY (COLLECTIVELY, THE “RECORDS”),
AS SHALL BE REASONABLY DEEMED NECESSARY BY EACH INSPECTOR, AND CAUSE THE
COMPANY’S OFFICERS, DIRECTORS AND EMPLOYEES TO SUPPLY ALL INFORMATION WHICH ANY
INSPECTOR MAY REASONABLY REQUEST; PROVIDED, HOWEVER, THAT EACH INSPECTOR SHALL
AGREE TO HOLD IN STRICT CONFIDENCE AND SHALL NOT MAKE ANY DISCLOSURE (EXCEPT TO
AN INVESTOR) OR USE OF ANY RECORD OR OTHER INFORMATION WHICH THE COMPANY
DETERMINES IN GOOD FAITH TO BE CONFIDENTIAL, AND OF WHICH DETERMINATION THE
INSPECTORS ARE SO NOTIFIED, UNLESS (A) THE DISCLOSURE OF SUCH RECORDS IS
NECESSARY TO AVOID OR CORRECT A MISSTATEMENT OR OMISSION IN ANY REGISTRATION
STATEMENT OR IS OTHERWISE REQUIRED UNDER THE 1933 ACT, (B) THE RELEASE OF SUCH
RECORDS IS ORDERED PURSUANT TO A FINAL, NON-APPEALABLE SUBPOENA OR ORDER FROM A
COURT OR GOVERNMENT BODY OF COMPETENT JURISDICTION, OR (C) THE INFORMATION IN
SUCH RECORDS HAS BEEN MADE GENERALLY AVAILABLE TO THE PUBLIC OTHER THAN BY
DISCLOSURE IN VIOLATION OF THIS OR ANY OTHER AGREEMENT OF WHICH THE INSPECTOR
HAS KNOWLEDGE.  EACH INVESTOR AGREES THAT IT SHALL, UPON LEARNING THAT
DISCLOSURE OF SUCH RECORDS IS SOUGHT IN OR BY A COURT OR GOVERNMENTAL BODY OF
COMPETENT JURISDICTION OR THROUGH OTHER MEANS, GIVE PROMPT NOTICE TO THE COMPANY
AND ALLOW THE COMPANY, AT ITS EXPENSE, TO UNDERTAKE APPROPRIATE ACTION TO
PREVENT DISCLOSURE OF, OR TO OBTAIN A PROTECTIVE ORDER FOR, THE RECORDS DEEMED
CONFIDENTIAL.  EACH INSPECTOR WHICH EXERCISES ITS RIGHTS UNDER THIS
SECTION 3(I) SHALL BE OBLIGATED TO EXECUTE A NON-DISCLOSURE AGREEMENT CONTAINING
SUCH REASONABLE TERMS AS THE COMPANY MAY REQUEST.  THE FEES AND EXPENSES OF THE
INSPECTORS SHALL BE BORNE BY THE APPLICABLE INVESTOR.


 


(J)            THE COMPANY SHALL HOLD IN CONFIDENCE AND NOT MAKE ANY DISCLOSURE
OF INFORMATION CONCERNING AN INVESTOR PROVIDED TO THE COMPANY UNLESS
(I) DISCLOSURE OF SUCH INFORMATION IS NECESSARY TO COMPLY WITH FEDERAL OR STATE
SECURITIES LAWS, (II) THE DISCLOSURE OF SUCH INFORMATION IS NECESSARY TO AVOID
OR CORRECT A MISSTATEMENT OR OMISSION IN ANY REGISTRATION STATEMENT, (III) THE
RELEASE OF SUCH INFORMATION IS ORDERED PURSUANT TO A SUBPOENA OR OTHER FINAL,
NON-APPEALABLE ORDER FROM A COURT OR GOVERNMENTAL BODY OF COMPETENT
JURISDICTION, OR (IV) SUCH INFORMATION HAS BEEN MADE GENERALLY AVAILABLE TO THE
PUBLIC OTHER THAN BY DISCLOSURE IN VIOLATION OF THIS AGREEMENT OR ANY OTHER
AGREEMENT.  THE COMPANY AGREES THAT IT SHALL, UPON LEARNING THAT DISCLOSURE OF
SUCH INFORMATION CONCERNING AN INVESTOR IS SOUGHT IN OR BY A COURT OR
GOVERNMENTAL BODY OF COMPETENT JURISDICTION OR THROUGH OTHER MEANS, GIVE PROMPT
WRITTEN NOTICE TO SUCH INVESTOR AND ALLOW SUCH INVESTOR, AT THE INVESTOR’S
EXPENSE, TO UNDERTAKE APPROPRIATE ACTION TO PREVENT DISCLOSURE OF, OR TO OBTAIN
A PROTECTIVE ORDER FOR, SUCH INFORMATION.


 


(K)           THE COMPANY SHALL USE ITS BEST EFFORTS TO (I) REMAIN ELIGIBLE FOR
QUOTATION OF ITS SECURITIES ON THE NASDAQ STOCK MARKET, INC. (“NASDAQ”) OTC
BULLETIN

 

8

--------------------------------------------------------------------------------


 


BOARD AND TO CAUSE ALL OF THE REGISTRABLE SECURITIES COVERED BY A REGISTRATION
STATEMENT TO BE QUOTED THEREON, SO LONG AS SUCH REGISTRABLE SECURITIES ARE NOT
LISTED ON A REGISTERED NATIONAL SECURITIES EXCHANGE, OR QUOTED ON NASDAQ,
(II) CAUSE ALL THE REGISTRABLE SECURITIES COVERED BY A REGISTRATION STATEMENT TO
BE LISTED ON EACH SECURITIES EXCHANGE OR TRADING MARKET ON WHICH SECURITIES OF
THE SAME CLASS OR SERIES ISSUED BY THE COMPANY ARE LISTED, AND (III) WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, ARRANGE FOR AT LEAST TWO MARKET MAKERS
TO REGISTER WITH THE NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC. (“NASD”)
AS SUCH WITH RESPECT TO SUCH REGISTRABLE SECURITIES.  THE COMPANY SHALL PAY ALL
FEES AND EXPENSES IN CONNECTION WITH SATISFYING ITS OBLIGATION UNDER THIS
SECTION 3(K).


 


(L)            THE COMPANY SHALL COOPERATE WITH THE INVESTORS WHO HOLD
REGISTRABLE SECURITIES BEING OFFERED AND, TO THE EXTENT APPLICABLE, FACILITATE
THE TIMELY PREPARATION AND DELIVERY OF CERTIFICATES (NOT BEARING ANY RESTRICTIVE
LEGEND) REPRESENTING THE REGISTRABLE SECURITIES TO BE OFFERED PURSUANT TO A
REGISTRATION STATEMENT AND ENABLE SUCH CERTIFICATES TO BE IN SUCH DENOMINATIONS
OR AMOUNTS, AS THE CASE MAY BE, AS THE INVESTORS MAY REASONABLY REQUEST AND
REGISTERED IN SUCH NAMES AS THE INVESTORS MAY REQUEST.


 


(M)          THE COMPANY SHALL PROVIDE A TRANSFER AGENT AND REGISTRAR OF ALL
SUCH REGISTRABLE SECURITIES NOT LATER THAN THE EFFECTIVE DATE OF THE APPLICABLE
REGISTRATION STATEMENT.


 


(N)           IF REQUESTED BY AN INVESTOR, THE COMPANY SHALL (I) AS SOON AS
REASONABLY PRACTICABLE INCORPORATE IN A PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE
AMENDMENT SUCH INFORMATION AS AN INVESTOR REQUESTS TO BE INCLUDED THEREIN
RELATING TO THE SALE AND DISTRIBUTION OF REGISTRABLE SECURITIES, INCLUDING
INFORMATION WITH RESPECT TO THE NUMBER OF REGISTRABLE SECURITIES BEING OFFERED
OR SOLD, THE PURCHASE PRICE BEING PAID THEREFOR AND ANY OTHER TERMS OF THE
OFFERING OF THE REGISTRABLE SECURITIES TO BE SOLD IN SUCH OFFERING; (II) AS SOON
AS REASONABLY PRACTICABLE MAKE ALL REQUIRED FILINGS OF SUCH PROSPECTUS
SUPPLEMENT OR POST-EFFECTIVE AMENDMENT AFTER BEING NOTIFIED OF THE MATTERS TO BE
INCORPORATED IN SUCH PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT; AND
(III) AS SOON AS PRACTICABLE, SUPPLEMENT OR MAKE AMENDMENTS TO ANY REGISTRATION
STATEMENT IF REASONABLY REQUESTED BY AN INVESTOR OF SUCH REGISTRABLE SECURITIES.


 


(O)           [INTENTIONALLY OMITTED.]


 


(P)           THE COMPANY SHALL MAKE GENERALLY AVAILABLE TO ITS SECURITY HOLDERS
AS SOON AS PRACTICAL, BUT NOT LATER THAN NINETY (90) DAYS AFTER THE CLOSE OF THE
PERIOD COVERED THEREBY, AN EARNINGS STATEMENT (IN FORM COMPLYING WITH THE
PROVISIONS OF RULE 158 UNDER THE 1933 ACT) COVERING A TWELVE (12)-MONTH PERIOD
BEGINNING NOT LATER THAN THE FIRST DAY OF THE COMPANY’S FISCAL QUARTER NEXT
FOLLOWING THE EFFECTIVE DATE OF A REGISTRATION STATEMENT.


 


(Q)           THE COMPANY SHALL OTHERWISE USE ITS BEST EFFORTS TO COMPLY WITH
ALL APPLICABLE RULES AND REGULATIONS OF THE SEC IN CONNECTION WITH ANY
REGISTRATION HEREUNDER.


 


(R)            WITHIN TWO (2) BUSINESS DAYS AFTER A REGISTRATION STATEMENT WHICH
COVERS APPLICABLE REGISTRABLE SECURITIES IS ORDERED EFFECTIVE BY THE SEC, THE
COMPANY SHALL DELIVER, AND SHALL CAUSE LEGAL COUNSEL FOR THE COMPANY TO DELIVER,
TO THE TRANSFER AGENT FOR SUCH REGISTRABLE SECURITIES (WITH COPIES TO THE
INVESTORS WHOSE REGISTRABLE SECURITIES ARE INCLUDED IN

 

9

--------------------------------------------------------------------------------


 


SUCH REGISTRATION STATEMENT) CONFIRMATION THAT SUCH REGISTRATION STATEMENT HAS
BEEN DECLARED EFFECTIVE BY THE SEC IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS
EXHIBIT A, PROVIDED THAT IF THE COMPANY CHANGES ITS TRANSFER AGENT, IT SHALL
IMMEDIATELY DELIVER ANY PREVIOUSLY DELIVERED NOTICES UNDER THIS SECTION 3(R) AND
ANY SUBSEQUENT NOTICES TO SUCH NEW TRANSFER AGENT.


 


(S)           IF REQUIRED, THE COMPANY SHALL MAKE SUCH FILINGS WITH THE NASD
(INCLUDING PROVIDING ALL REQUIRED INFORMATION AND PAYING REQUIRED FEES THERETO)
AS AND WHEN REASONABLY REQUESTED BY ANY INVESTORS AND MAKE ALL OTHER FILINGS AND
REASONABLY PROMPTLY TAKE ALL OTHER ACTIONS REASONABLY NECESSARY TO EXPEDITE AND
FACILITATE DISPOSITION BY THE INVESTORS OF REGISTRABLE SECURITIES PURSUANT TO A
REGISTRATION STATEMENT, INCLUDING RESPONDING TO ANY COMMENTS RECEIVED FROM THE
NASD.


 


(T)            NOTWITHSTANDING ANYTHING TO THE CONTRARY IN SECTION 3(F), AT ANY
TIME AFTER THE APPLICABLE REGISTRATION STATEMENT HAS BEEN DECLARED EFFECTIVE BY
THE SEC, THE COMPANY MAY DELAY THE DISCLOSURE OF MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY THE DISCLOSURE OF WHICH AT THE TIME IS NOT, IN THE GOOD
FAITH OPINION OF THE BOARD OF DIRECTORS OF THE COMPANY AND ITS COUNSEL, IN THE
BEST INTEREST OF THE COMPANY AND, IN THE OPINION OF COUNSEL TO THE COMPANY,
OTHERWISE REQUIRED (A “GRACE PERIOD”); PROVIDED, THAT THE COMPANY SHALL PROMPTLY
(I) NOTIFY THE INVESTORS IN WRITING OF THE EXISTENCE OF MATERIAL NON-PUBLIC
INFORMATION GIVING RISE TO A GRACE PERIOD (PROVIDED THAT IN EACH NOTICE THE
COMPANY SHALL NOT DISCLOSE THE CONTENT OF SUCH MATERIAL NON-PUBLIC INFORMATION
TO THE INVESTORS) AND THE DATE ON WHICH THE GRACE PERIOD WILL BEGIN, AND
(II) NOTIFY THE INVESTORS IN WRITING OF THE DATE ON WHICH THE GRACE PERIOD ENDS;
AND, PROVIDED FURTHER, THAT (A) NO GRACE PERIOD SHALL EXCEED FIFTEEN (15)
CONSECUTIVE DAYS, (B) DURING ANY 365-DAY PERIOD SUCH GRACE PERIODS SHALL NOT
EXCEED AN AGGREGATE OF THIRTY (30) DAYS AND (C) THE FIRST DAY OF ANY GRACE
PERIOD MUST BE AT LEAST FIVE (5) TRADING DAYS AFTER THE LAST DAY OF ANY PRIOR
GRACE PERIOD (A GRACE PERIOD THAT SATISFIES ALL OF THE REQUIREMENTS OF THIS
SECTION 3(T) BEING REFERRED TO AS AN “ALLOWABLE GRACE PERIOD”).  FOR PURPOSES OF
DETERMINING THE LENGTH OF A GRACE PERIOD ABOVE, THE GRACE PERIOD SHALL BEGIN ON
AND INCLUDE THE DATE THE HOLDERS RECEIVE THE NOTICE REFERRED TO IN CLAUSE
(I) AND SHALL END ON AND INCLUDE THE LATER OF THE DATE THE HOLDERS RECEIVE THE
NOTICE REFERRED TO IN CLAUSE (II) AND THE DATE REFERRED TO IN SUCH NOTICE.  THE
PROVISIONS OF SECTION 3(F) HEREOF SHALL NOT BE APPLICABLE DURING THE PERIOD OF
ANY ALLOWABLE GRACE PERIOD.  UPON EXPIRATION OF THE GRACE PERIOD, THE COMPANY
SHALL AGAIN BE BOUND BY THE PROVISIONS OF SECTION 3(F) WITH RESPECT TO THE
INFORMATION GIVING RISE THERETO UNLESS SUCH MATERIAL NON-PUBLIC INFORMATION IS
NO LONGER APPLICABLE.


 


SECTION 4.               OBLIGATIONS OF THE INVESTORS.

 


(A)           AT LEAST SEVEN (7) BUSINESS DAYS PRIOR TO THE FIRST ANTICIPATED
FILING DATE OF A REGISTRATION STATEMENT AND AT LEAST FIVE (5) BUSINESS DAYS
PRIOR TO THE FILING OF ANY AMENDMENT OR SUPPLEMENT TO A REGISTRATION STATEMENT,
THE COMPANY SHALL NOTIFY EACH INVESTOR IN WRITING OF THE INFORMATION, IF ANY,
THE COMPANY REQUIRES FROM EACH SUCH INVESTOR IF SUCH INVESTOR ELECTS TO HAVE ANY
OF SUCH INVESTOR’S REGISTRABLE SECURITIES INCLUDED IN SUCH REGISTRATION
STATEMENT OR, WITH RESPECT TO AN AMENDMENT OR A SUPPLEMENT, IF SUCH INVESTOR’S
REGISTRABLE SECURITIES ARE INCLUDED IN SUCH REGISTRATION STATEMENT (EACH AN
“INFORMATION REQUEST”). PROVIDED THAT THE COMPANY SHALL HAVE COMPLIED WITH ITS
OBLIGATIONS SET FORTH IN THE PRECEDING SENTENCE, IT SHALL BE A CONDITION
PRECEDENT TO THE OBLIGATIONS OF THE COMPANY TO COMPLETE THE REGISTRATION
PURSUANT TO THIS AGREEMENT WITH RESPECT TO THE REGISTRABLE SECURITIES OF A
PARTICULAR

 

10

--------------------------------------------------------------------------------


 


INVESTOR THAT SUCH INVESTOR SHALL PROMPTLY FURNISH TO THE COMPANY, WITHIN A
REASONABLE TIME PERIOD PRIOR TO FILING, IN RESPONSE TO AN INFORMATION REQUEST,
SUCH INFORMATION REGARDING ITSELF, THE REGISTRABLE SECURITIES HELD BY IT AND THE
INTENDED METHOD OF DISPOSITION OF THE REGISTRABLE SECURITIES HELD BY IT AS SHALL
BE REASONABLY REQUIRED TO EFFECT THE REGISTRATION OF SUCH REGISTRABLE SECURITIES
AND SHALL EXECUTE SUCH DOCUMENTS IN CONNECTION WITH SUCH REGISTRATION AS THE
COMPANY MAY REASONABLY REQUEST.  ANY INVESTOR THAT SELLS REGISTRABLE SECURITIES
PURSUANT TO A REGISTRATION STATEMENT SHALL BE REQUIRED TO BE NAMED AS A SELLING
STOCKHOLDER IN THE RELATED PROSPECTUS AND, IF REQUIRED, TO DELIVER OR CAUSE TO
BE DELIVERED A PROSPECTUS TO PURCHASERS.


 


(B)           EACH INVESTOR, BY SUCH INVESTOR’S ACCEPTANCE OF THE REGISTRABLE
SECURITIES, AGREES TO COOPERATE WITH THE COMPANY AS REASONABLY REQUESTED BY THE
COMPANY IN CONNECTION WITH THE PREPARATION AND FILING OF ANY REGISTRATION
STATEMENT HEREUNDER, UNLESS SUCH INVESTOR HAS NOTIFIED THE COMPANY IN WRITING OF
SUCH INVESTOR’S ELECTION TO EXCLUDE ALL OF SUCH INVESTOR’S REGISTRABLE
SECURITIES FROM SUCH REGISTRATION STATEMENT.


 


(C)           EACH INVESTOR AGREES THAT, UPON RECEIPT OF ANY NOTICE FROM THE
COMPANY OF THE HAPPENING OF ANY EVENT OF THE KIND DESCRIBED IN SECTION 3(G) OR
THE FIRST SENTENCE OF 3(F), WRITTEN NOTICE FROM THE COMPANY OF AN ALLOWABLE
GRACE PERIOD OR WRITTEN NOTICE FROM THE COMPANY THAT A PREVIOUSLY EFFECTIVE
REGISTRATION STATEMENT IS NO LONGER EFFECTIVE, SUCH INVESTOR WILL IMMEDIATELY
DISCONTINUE DISPOSITION OF REGISTRABLE SECURITIES PURSUANT TO ANY REGISTRATION
STATEMENT(S) COVERING SUCH REGISTRABLE SECURITIES UNTIL SUCH INVESTOR’S RECEIPT
OF THE COPIES OF THE SUPPLEMENTED OR AMENDED PROSPECTUS CONTEMPLATED BY
SECTION 3(G) OR THE FIRST SENTENCE OF 3(F) OR RECEIPT OF NOTICE THAT NO
SUPPLEMENT OR AMENDMENT IS REQUIRED OR THAT THE ALLOWABLE GRACE PERIOD HAS ENDED
OR THAT THE REGISTRATION STATEMENT IS EFFECTIVE.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY, THE COMPANY SHALL CAUSE ITS TRANSFER AGENT TO DELIVER UNLEGENDED
SHARES OF COMMON STOCK TO A TRANSFEREE OF AN INVESTOR IN ACCORDANCE WITH THE
TERMS OF THE SECURITIES PURCHASE AGREEMENT IN CONNECTION WITH ANY SALE OF
REGISTRABLE SECURITIES WITH RESPECT TO WHICH AN INVESTOR HAS ENTERED INTO A
CONTRACT FOR SALE PRIOR TO THE INVESTOR’S RECEIPT OF A NOTICE FROM THE COMPANY
OF THE HAPPENING OF ANY EVENT OF THE KIND DESCRIBED IN SECTION 3(G) OR THE FIRST
SENTENCE OF 3(F) AND FOR WHICH THE INVESTOR HAS NOT YET SETTLED.


 


SECTION 5.               EXPENSES OF REGISTRATION.  ALL EXPENSES, OTHER THAN
UNDERWRITING DISCOUNTS AND COMMISSIONS, INCURRED IN CONNECTION WITH
REGISTRATIONS, FILINGS OR QUALIFICATIONS PURSUANT TO SECTIONS 2 AND 3, INCLUDING
ALL REGISTRATION, LISTING AND QUALIFICATIONS FEES, PRINTERS AND ACCOUNTING FEES,
AND FEES AND DISBURSEMENTS OF COUNSEL FOR THE COMPANY SHALL BE PAID BY THE
COMPANY.  THE COMPANY SHALL ALSO REIMBURSE THE INVESTORS FOR THE REASONABLE FEES
AND DISBURSEMENTS OF LEGAL COUNSEL IN CONNECTION WITH REGISTRATION, FILING OR
QUALIFICATION PURSUANT TO SECTIONS 2 AND 3 OF THIS AGREEMENT UP TO A MAXIMUM
AMOUNT OF $35,000.

 


SECTION 6.               INDEMNIFICATION.  IN THE EVENT ANY REGISTRABLE
SECURITIES ARE INCLUDED IN A REGISTRATION STATEMENT UNDER THIS AGREEMENT:

 


(A)           TO THE FULLEST EXTENT PERMITTED BY LAW, THE COMPANY WILL, AND
HEREBY DOES, INDEMNIFY, HOLD HARMLESS AND DEFEND EACH INVESTOR, THE DIRECTORS,
OFFICERS, PARTNERS, MEMBERS, MANAGERS, EMPLOYEES, AGENTS, REPRESENTATIVES OF,
AND EACH PERSON, IF ANY, WHO CONTROLS ANY INVESTOR WITHIN THE MEANING OF THE
1933 ACT OR THE 1934 ACT (EACH, AN “INDEMNIFIED

 

11

--------------------------------------------------------------------------------


 


PERSON”), AGAINST ANY LOSSES, CLAIMS, DAMAGES, LIABILITIES, JUDGMENTS, FINES,
PENALTIES, CHARGES, COSTS, REASONABLE ATTORNEYS’ FEES, AMOUNTS PAID IN
SETTLEMENT OR EXPENSES, JOINT OR SEVERAL, (COLLECTIVELY, “CLAIMS”) INCURRED IN
INVESTIGATING, PREPARING OR DEFENDING ANY ACTION, CLAIM, SUIT, INQUIRY,
PROCEEDING, INVESTIGATION OR APPEAL TAKEN FROM THE FOREGOING BY OR BEFORE ANY
COURT OR GOVERNMENTAL, ADMINISTRATIVE OR OTHER REGULATORY AGENCY, BODY OR THE
SEC, WHETHER PENDING OR THREATENED, WHETHER OR NOT AN INDEMNIFIED PARTY IS OR
MAY BE A PARTY THERETO (“INDEMNIFIED DAMAGES”), TO WHICH ANY OF THEM MAY BECOME
SUBJECT INSOFAR AS SUCH CLAIMS (OR ACTIONS OR PROCEEDINGS, WHETHER COMMENCED OR
THREATENED, IN RESPECT THEREOF) ARISE OUT OF OR ARE BASED UPON: (I) ANY UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT IN A REGISTRATION
STATEMENT OR ANY POST-EFFECTIVE AMENDMENT THERETO OR IN ANY FILING MADE IN
CONNECTION WITH THE QUALIFICATION OF THE OFFERING UNDER THE SECURITIES OR OTHER
“BLUE SKY” LAWS OF ANY JURISDICTION IN WHICH REGISTRABLE SECURITIES ARE OFFERED
(“BLUE SKY FILING”), OR THE OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN
NOT MISLEADING, (II) ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A
MATERIAL FACT CONTAINED IN ANY PRELIMINARY, FINAL, SUMMARY OR FREE WRITING
PROSPECTUS (AS AMENDED OR SUPPLEMENTED, IF THE COMPANY FILES ANY AMENDMENT
THEREOF OR SUPPLEMENT THERETO WITH THE SEC) OR THE OMISSION OR ALLEGED OMISSION
TO STATE THEREIN ANY MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS MADE
THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THE STATEMENTS THEREIN WERE
MADE, NOT MISLEADING, (III) ANY VIOLATION OR ALLEGED VIOLATION BY THE COMPANY OF
THE 1933 ACT, THE 1934 ACT, ANY OTHER LAW, INCLUDING ANY STATE SECURITIES LAW,
OR ANY RULE OR REGULATION THEREUNDER RELATING TO THE OFFER OR SALE OF THE
REGISTRABLE SECURITIES PURSUANT TO A REGISTRATION STATEMENT OR (IV) ANY BREACH,
DEFAULT OR VIOLATION OF THIS AGREEMENT BY THE COMPANY (THE MATTERS IN THE
FOREGOING CLAUSES (I) THROUGH (IV), COLLECTIVELY, “VIOLATIONS”).  SUBJECT TO
SECTION 6(C), THE COMPANY SHALL REIMBURSE THE INDEMNIFIED PERSONS, PROMPTLY AS
SUCH EXPENSES ARE INCURRED AND ARE DUE AND PAYABLE, FOR ANY LEGAL FEES OR OTHER
EXPENSES REASONABLY INCURRED BY THEM IN CONNECTION WITH INVESTIGATING OR
DEFENDING ANY SUCH CLAIM.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN, THE INDEMNIFICATION AGREEMENT CONTAINED IN THIS SECTION 6(A) AND THE
CONTRIBUTION AGREEMENT CONTAINED IN SECTION 7: (I) SHALL NOT APPLY TO A CLAIM BY
AN INDEMNIFIED PERSON ARISING OUT OF OR BASED SOLELY UPON A VIOLATION WHICH
OCCURS IN RELIANCE UPON AND IN CONFORMITY WITH INFORMATION FURNISHED IN WRITING
TO THE COMPANY BY SUCH INDEMNIFIED PERSON FOR SUCH INDEMNIFIED PERSON EXPRESSLY
FOR USE IN CONNECTION WITH THE PREPARATION OF THE REGISTRATION STATEMENT OR ANY
SUCH AMENDMENT THEREOF OR SUPPLEMENT THERETO OR ANY PRELIMINARY, FINAL, SUMMARY
OR FREE WRITING PROSPECTUS OR ANY AMENDMENT THEREOF OR SUPPLEMENT THERETO, IF
SUCH REGISTRATION STATEMENT OR PRELIMINARY, FINAL, SUMMARY OR FREE WRITING
PROSPECTUS WAS TIMELY MADE AVAILABLE BY THE COMPANY PURSUANT TO SECTION 3(D) AND
(II) SHALL NOT APPLY TO AMOUNTS PAID IN SETTLEMENT OF ANY CLAIM IF SUCH
SETTLEMENT IS EFFECTED WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD.  SUCH INDEMNITY SHALL REMAIN IN FULL
FORCE AND EFFECT REGARDLESS OF ANY INVESTIGATION MADE BY OR ON BEHALF OF THE
INDEMNIFIED PERSON AND SHALL SURVIVE THE TRANSFER OF THE REGISTRABLE SECURITIES
BY THE INVESTORS PURSUANT TO SECTION 9.


 


(B)           EACH INVESTOR COVERED BY A REGISTRATION STATEMENT AGREES TO
SEVERALLY AND NOT JOINTLY INDEMNIFY, HOLD HARMLESS AND DEFEND, TO THE SAME
EXTENT AND IN THE SAME MANNER AS IS SET FORTH IN SECTION 6(A), THE COMPANY, EACH
OF ITS DIRECTORS, EACH OF ITS OFFICERS WHO SIGNS THE REGISTRATION STATEMENT, AND
EACH PERSON, IF ANY, WHO CONTROLS THE COMPANY WITHIN THE MEANING OF THE 1933 ACT
OR THE 1934 ACT (EACH AN “INDEMNIFIED PARTY”), AGAINST ANY CLAIM OR INDEMNIFIED
DAMAGES TO WHICH ANY OF THEM MAY BECOME SUBJECT, UNDER THE

 

12

--------------------------------------------------------------------------------


 


1933 ACT, THE 1934 ACT OR OTHERWISE, INSOFAR AS SUCH CLAIM OR INDEMNIFIED
DAMAGES ARISE OUT OF OR ARE BASED UPON ANY VIOLATION BY SUCH INVESTOR, IN EACH
CASE TO THE EXTENT, AND ONLY TO THE EXTENT, THAT SUCH VIOLATION OCCURS IN
RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO THE
COMPANY BY SUCH INVESTOR EXPRESSLY FOR USE IN CONNECTION WITH SUCH REGISTRATION
STATEMENT OR ANY SUCH AMENDMENT THEREOF OR SUPPLEMENT THERETO OR ANY RELATED
PRELIMINARY, FINAL, SUMMARY OR FREE WRITING PROSPECTUS OR ANY AMENDMENT THEREOF
OR SUPPLEMENT THERETO; AND, SUBJECT TO SECTION 6(C), SUCH INVESTOR SHALL
REIMBURSE THE INDEMNIFIED PARTIES, PROMPTLY AS SUCH EXPENSES ARE INCURRED AND
ARE DUE AND PAYABLE, FOR ANY LEGAL FEES OR OTHER EXPENSES REASONABLY INCURRED BY
THEM IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH CLAIM; PROVIDED,
HOWEVER, THAT THE INDEMNITY AGREEMENT CONTAINED IN THIS SECTION 6(B) AND THE
AGREEMENT WITH RESPECT TO CONTRIBUTION CONTAINED IN SECTION 7 SHALL NOT APPLY TO
AMOUNTS PAID IN SETTLEMENT OF ANY CLAIM IF SUCH SETTLEMENT IS EFFECTED WITHOUT
THE PRIOR WRITTEN CONSENT OF SUCH INVESTOR, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD; PROVIDED, FURTHER, HOWEVER, THAT THE AGGREGATE LIABILITY
OF THE INVESTOR IN CONNECTION WITH ANY VIOLATION SHALL NOT EXCEED THE NET
PROCEEDS TO SUCH INVESTOR AS A RESULT OF THE SALE OF REGISTRABLE SECURITIES
PURSUANT TO THE REGISTRATION STATEMENT GIVING RISE TO SUCH CLAIM.  SUCH
INDEMNITY SHALL REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF ANY INVESTIGATION
MADE BY OR ON BEHALF OF SUCH INDEMNIFIED PARTY AND SHALL SURVIVE THE TRANSFER OF
THE REGISTRABLE SECURITIES BY THE INVESTORS PURSUANT TO SECTION 9.


 


(C)           PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PERSON OR INDEMNIFIED
PARTY UNDER THIS SECTION 6 OF NOTICE OF THE COMMENCEMENT OF ANY ACTION OR
PROCEEDING (INCLUDING ANY GOVERNMENTAL ACTION OR PROCEEDING) INVOLVING A CLAIM,
SUCH INDEMNIFIED PERSON OR INDEMNIFIED PARTY SHALL, IF A CLAIM IN RESPECT
THEREOF IS TO BE MADE AGAINST ANY INDEMNIFYING PARTY UNDER THIS SECTION 6,
DELIVER TO THE INDEMNIFYING PARTY A WRITTEN NOTICE OF THE COMMENCEMENT THEREOF,
AND THE INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO PARTICIPATE IN, AND, TO THE
EXTENT THE INDEMNIFYING PARTY SO DESIRES, JOINTLY WITH ANY OTHER INDEMNIFYING
PARTY SIMILARLY NOTIFIED, TO ASSUME CONTROL OF THE DEFENSE THEREOF WITH COUNSEL
MUTUALLY SATISFACTORY TO THE INDEMNIFYING PARTY AND THE INDEMNIFIED PERSON OR
THE INDEMNIFIED PARTY, AS THE CASE MAY BE. IN ANY SUCH PROCEEDING, ANY
INDEMNIFIED PERSON OR INDEMNIFIED PARTY MAY RETAIN ITS OWN COUNSEL, BUT, EXCEPT
AS PROVIDED IN THE FOLLOWING SENTENCE, THE FEES AND EXPENSES OF THAT COUNSEL
WILL BE AT THE EXPENSE OF THAT INDEMNIFIED PERSON OR INDEMNIFIED PARTY, AS THE
CASE MAY BE, UNLESS (I) THE INDEMNIFYING PARTY AND THE INDEMNIFIED PERSON OR
INDEMNIFIED PARTY, AS APPLICABLE, SHALL HAVE MUTUALLY AGREED TO THE RETENTION OF
THAT COUNSEL, (II) THE INDEMNIFYING PARTY DOES NOT ASSUME THE DEFENSE OF SUCH
PROCEEDING IN A TIMELY MANNER OR (III) IN THE REASONABLE OPINION OF COUNSEL
RETAINED BY THE INDEMNIFYING PARTY, THE REPRESENTATION BY SUCH COUNSEL FOR THE
INDEMNIFIED PERSON OR INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY WOULD BE
INAPPROPRIATE DUE TO ACTUAL OR POTENTIAL DIFFERING INTERESTS BETWEEN SUCH
INDEMNIFIED PERSON OR INDEMNIFIED PARTY AND ANY OTHER PARTY REPRESENTED BY SUCH
COUNSEL IN SUCH PROCEEDING.  IN THE EVENT THE COMPANY IS THE INDEMNIFYING PARTY,
THE COMPANY SHALL PAY REASONABLE FEES FOR UP TO ONE SEPARATE LEGAL COUNSEL FOR
THE INVESTORS, AND SUCH LEGAL COUNSEL SHALL BE SELECTED BY THE INVESTORS HOLDING
AT LEAST A MAJORITY IN INTEREST OF THE REGISTRABLE SECURITIES INCLUDED IN THE
REGISTRATION STATEMENT TO WHICH THE CLAIM RELATES.  THE INDEMNIFIED PARTY OR
INDEMNIFIED PERSON SHALL COOPERATE FULLY WITH THE INDEMNIFYING PARTY IN
CONNECTION WITH ANY NEGOTIATION OR DEFENSE OF ANY SUCH ACTION OR CLAIM BY THE
INDEMNIFYING PARTY AND SHALL FURNISH TO THE INDEMNIFYING PARTY ALL INFORMATION
REASONABLY AVAILABLE TO THE INDEMNIFIED PARTY OR INDEMNIFIED PERSON WHICH
RELATES TO SUCH ACTION OR CLAIM.  THE INDEMNIFYING PARTY SHALL KEEP THE
INDEMNIFIED PARTY OR INDEMNIFIED PERSON FULLY APPRISED AT ALL TIMES AS TO THE
STATUS OF THE DEFENSE OR ANY SETTLEMENT NEGOTIATIONS WITH RESPECT THERETO.

 

13

--------------------------------------------------------------------------------


 


NO INDEMNIFYING PARTY SHALL BE LIABLE FOR ANY SETTLEMENT OF ANY ACTION, CLAIM OR
PROCEEDING EFFECTED WITHOUT ITS PRIOR WRITTEN CONSENT, PROVIDED, HOWEVER, THAT
THE INDEMNIFYING PARTY SHALL NOT UNREASONABLY WITHHOLD, DELAY OR CONDITION ITS
CONSENT.  NO INDEMNIFYING PARTY SHALL, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
INDEMNIFIED PARTY OR INDEMNIFIED PERSON, CONSENT TO ENTRY OF ANY JUDGMENT OR
ENTER INTO ANY SETTLEMENT OR OTHER COMPROMISE WITH RESPECT TO ANY PENDING OR
THREATENED ACTION OR CLAIM IN RESPECT OF WHICH INDEMNIFICATION OR CONTRIBUTION
MAY BE OR HAS BEEN SOUGHT HEREUNDER (WHETHER OR NOT THE INDEMNIFIED PARTY OR
INDEMNIFIED PERSON IS AN ACTUAL OR POTENTIAL PARTY TO SUCH ACTION OR CLAIM)
WHICH DOES NOT INCLUDE AS AN UNCONDITIONAL TERM THEREOF THE GIVING BY THE
CLAIMANT OR PLAINTIFF TO SUCH INDEMNIFIED PARTY OR INDEMNIFIED PERSON OF A
RELEASE FROM ALL LIABILITY IN RESPECT TO SUCH CLAIM OR LITIGATION.  FOLLOWING
INDEMNIFICATION AS PROVIDED FOR HEREUNDER, THE INDEMNIFYING PARTY SHALL BE
SUBROGATED TO ALL RIGHTS OF THE INDEMNIFIED PARTY OR INDEMNIFIED PERSON WITH
RESPECT TO ALL THIRD PARTIES, FIRMS OR CORPORATIONS RELATING TO THE MATTER FOR
WHICH INDEMNIFICATION HAS BEEN MADE.  THE FAILURE TO DELIVER WRITTEN NOTICE TO
THE INDEMNIFYING PARTY WITHIN A REASONABLE TIME OF THE COMMENCEMENT OF ANY SUCH
ACTION SHALL NOT RELIEVE SUCH INDEMNIFYING PARTY OF ANY LIABILITY TO THE
INDEMNIFIED PERSON OR INDEMNIFIED PARTY UNDER THIS SECTION 6, EXCEPT TO THE
EXTENT THAT THE INDEMNIFYING PARTY IS PREJUDICED IN ITS ABILITY TO DEFEND SUCH
ACTION.


 


(D)           THE INDEMNIFICATION REQUIRED BY THIS SECTION 6 SHALL BE MADE BY
PERIODIC PAYMENTS OF THE AMOUNT THEREOF DURING THE COURSE OF THE INVESTIGATION
OR DEFENSE, AS AND WHEN BILLS ARE RECEIVED OR INDEMNIFIED DAMAGES ARE INCURRED.


 


(E)           THE INDEMNITY AGREEMENTS CONTAINED HEREIN SHALL BE IN ADDITION TO
(I) ANY CAUSE OF ACTION OR SIMILAR RIGHT OF THE INDEMNIFIED PARTY OR INDEMNIFIED
PERSON AGAINST THE INDEMNIFYING PARTY OR OTHERS, AND (II) ANY LIABILITIES THE
INDEMNIFYING PARTY MAY BE SUBJECT TO PURSUANT TO THE LAW.


 


SECTION 7.               CONTRIBUTION.  TO THE EXTENT ANY INDEMNIFICATION BY AN
INDEMNIFYING PARTY IS PROHIBITED OR LIMITED BY LAW, THE INDEMNIFYING PARTY
AGREES TO MAKE THE MAXIMUM CONTRIBUTION WITH RESPECT TO ANY AMOUNTS FOR WHICH IT
WOULD OTHERWISE BE LIABLE UNDER SECTION 6 TO THE FULLEST EXTENT PERMITTED BY
LAW; PROVIDED, HOWEVER, THAT:  (I) NO PERSON INVOLVED IN THE SALE OF REGISTRABLE
SECURITIES WHICH PERSON IS GUILTY OF FRAUDULENT MISREPRESENTATION (WITHIN THE
MEANING OF SECTION 11(F) OF THE 1933 ACT) IN CONNECTION WITH SUCH SALE, SHALL BE
ENTITLED TO CONTRIBUTION FROM ANY PERSON INVOLVED IN SUCH SALE OF REGISTRABLE
SECURITIES WHO WAS NOT GUILTY OF FRAUDULENT MISREPRESENTATION; AND
(II) CONTRIBUTION BY ANY SELLER OF REGISTRABLE SECURITIES SHALL BE LIMITED TO AN
AMOUNT EQUAL TO THE NET AMOUNT OF PROCEEDS RECEIVED BY SUCH SELLER FROM THE SALE
OF SUCH REGISTRABLE SECURITIES PURSUANT TO THE REGISTRATION STATEMENT GIVING
RISE TO SUCH ACTION OR CLAIM FOR INDEMNIFICATION LESS THE AMOUNT OF ANY DAMAGES
THAT SUCH SELLER HAS OTHERWISE BEEN REQUIRED TO PAY IN CONNECTION WITH SUCH
SALE.

 


SECTION 8.               REPORTS UNDER THE 1934 ACT.  WITH A VIEW TO MAKING
AVAILABLE TO THE INVESTORS THE BENEFITS OF RULE 144 PROMULGATED UNDER THE 1933
ACT OR ANY OTHER SIMILAR RULE OR REGULATION OF THE SEC THAT MAY AT ANY TIME
PERMIT THE INVESTORS TO SELL SECURITIES OF THE COMPANY TO THE PUBLIC WITHOUT
REGISTRATION (“RULE 144”), THE COMPANY AGREES TO:

 


(A)           MAKE AND KEEP PUBLIC INFORMATION AVAILABLE, AS THOSE TERMS ARE
UNDERSTOOD AND DEFINED IN RULE 144;

 

14

--------------------------------------------------------------------------------


 


(B)           FILE WITH THE SEC IN A TIMELY MANNER ALL REPORTS AND OTHER
DOCUMENTS REQUIRED OF THE COMPANY UNDER THE 1934 ACT SO LONG AS THE COMPANY
REMAINS SUBJECT TO SUCH REQUIREMENTS (IT BEING UNDERSTOOD THAT NOTHING HEREIN
SHALL LIMIT THE COMPANY’S OBLIGATIONS UNDER SECTION 4(C) OF THE SECURITIES
PURCHASE AGREEMENT) AND THE FILING OF SUCH REPORTS AND OTHER DOCUMENTS IS
REQUIRED FOR THE APPLICABLE PROVISIONS OF RULE 144; AND


 


(C)           FURNISH TO EACH INVESTOR SO LONG AS SUCH INVESTOR OWNS REGISTRABLE
SECURITIES, PROMPTLY UPON REQUEST, (I) A WRITTEN STATEMENT BY THE COMPANY THAT
IT HAS COMPLIED WITH THE REPORTING REQUIREMENTS OF RULE 144 AND THE 1934 ACT,
(II) A COPY OF THE MOST RECENT ANNUAL OR QUARTERLY REPORT OF THE COMPANY AND
SUCH OTHER REPORTS AND DOCUMENTS SO FILED BY THE COMPANY, AND (III) SUCH OTHER
INFORMATION AS MAY BE REASONABLY REQUESTED TO PERMIT THE INVESTORS TO SELL SUCH
SECURITIES PURSUANT TO RULE 144 WITHOUT REGISTRATION.


 


SECTION 9.               ASSIGNMENT OF REGISTRATION RIGHTS.  THE RIGHTS UNDER
THIS AGREEMENT SHALL BE AUTOMATICALLY ASSIGNABLE BY THE INVESTORS TO ANY
TRANSFEREE OF ALL OR ANY PORTION OF REGISTRABLE SECURITIES IF: (I) THE INVESTOR
AGREES IN WRITING WITH THE TRANSFEREE OR ASSIGNEE TO ASSIGN SUCH RIGHTS, AND A
COPY OF SUCH AGREEMENT IS FURNISHED TO THE COMPANY WITHIN A REASONABLE TIME
AFTER SUCH TRANSFER OR ASSIGNMENT; (II) THE COMPANY IS, WITHIN A REASONABLE TIME
AFTER SUCH TRANSFER OR ASSIGNMENT, FURNISHED WITH WRITTEN NOTICE OF (A) THE NAME
AND ADDRESS OF SUCH TRANSFEREE OR ASSIGNEE, AND (B) THE SECURITIES WITH RESPECT
TO WHICH SUCH REGISTRATION RIGHTS ARE BEING TRANSFERRED OR ASSIGNED;
(III) IMMEDIATELY FOLLOWING SUCH TRANSFER OR ASSIGNMENT THE FURTHER DISPOSITION
OF SUCH SECURITIES BY THE TRANSFEREE OR ASSIGNEE IS RESTRICTED UNDER THE 1933
ACT AND APPLICABLE STATE SECURITIES LAWS; (IV) AT OR BEFORE THE TIME THE COMPANY
RECEIVES THE WRITTEN NOTICE CONTEMPLATED BY CLAUSE (II) OF THIS SENTENCE, THE
TRANSFEREE OR ASSIGNEE AGREES IN WRITING WITH THE COMPANY TO BE BOUND BY ALL OF
THE PROVISIONS CONTAINED HEREIN, AND (V) SUCH TRANSFER SHALL HAVE BEEN MADE IN
ACCORDANCE WITH THE APPLICABLE REQUIREMENTS OF THE SECURITIES PURCHASE
AGREEMENT.

 


SECTION 10.             AMENDMENT OF REGISTRATION RIGHTS.  PROVISIONS OF THIS
AGREEMENT MAY BE AMENDED AND THE OBSERVANCE THEREOF MAY BE WAIVED (EITHER
GENERALLY OR IN A PARTICULAR INSTANCE AND EITHER RETROACTIVELY OR
PROSPECTIVELY), ONLY WITH THE WRITTEN CONSENT OF THE COMPANY AND INVESTORS WHO
THEN HOLD AT LEAST A MAJORITY OF THE REGISTRABLE SECURITIES.  ANY AMENDMENT OR
WAIVER EFFECTED IN ACCORDANCE WITH THIS SECTION 10 SHALL BE BINDING UPON EACH
INVESTOR AND THE COMPANY.  NO SUCH AMENDMENT SHALL BE EFFECTIVE TO THE EXTENT
THAT IT APPLIES TO LESS THAN ALL OF THE HOLDERS OF THE REGISTRABLE SECURITIES. 
NO CONSIDERATION SHALL BE OFFERED OR PAID TO ANY PERSON TO AMEND OR CONSENT TO A
WAIVER OR MODIFICATION OF ANY PROVISION OF ANY OF THIS AGREEMENT UNLESS THE SAME
CONSIDERATION ALSO IS OFFERED TO ALL OF THE PARTIES TO THIS AGREEMENT.

 


SECTION 11.             MISCELLANEOUS.

 


(A)           THE PROVISIONS OF THIS AGREEMENT SHALL APPLY TO THE FULL EXTENT
SET FORTH HEREIN WITH RESPECT TO (I) THE SHARES OF COMMON STOCK, (II) ANY AND
ALL SHARES OF VOTING COMMON STOCK OF THE COMPANY INTO WHICH THE SHARES OF COMMON
STOCK ARE CONVERTED, EXCHANGED OR SUBSTITUTED IN ANY RECAPITALIZATION OR OTHER
CAPITAL REORGANIZATION BY THE COMPANY AND (III) ANY AND ALL EQUITY SECURITIES OF
THE COMPANY OR ANY SUCCESSOR OR ASSIGN OF THE COMPANY (WHETHER BY MERGER,
CONSOLIDATION, SALE OF ASSETS OR OTHERWISE) WHICH MAY BE ISSUED IN RESPECT OF,
IN CONVERSION OF, IN EXCHANGE FOR OR IN SUBSTITUTION OF, THE SHARES OF COMMON
STOCK AND SHALL

 

15

--------------------------------------------------------------------------------


 


BE APPROPRIATELY ADJUSTED FOR ANY STOCK DIVIDENDS, SPLITS, REVERSE SPLITS,
COMBINATIONS, RECAPITALIZATIONS AND THE LIKE OCCURRING AFTER THE DATE HEREOF. 
THE COMPANY SHALL CAUSE ANY SUCCESSOR OR ASSIGN (WHETHER BY MERGER,
CONSOLIDATION, SALE OF ASSETS OR OTHERWISE) TO ENTER INTO A NEW REGISTRATION
RIGHTS AGREEMENT WITH THE INVESTORS ON TERMS SUBSTANTIALLY THE SAME AS THOSE
REMAINING UNDER THIS AGREEMENT AS A CONDITION OF ANY SUCH TRANSACTION.


 


(B)           A PERSON IS DEEMED TO BE A HOLDER OF REGISTRABLE SECURITIES
WHENEVER SUCH PERSON OWNS OR IS DEEMED TO OWN OF RECORD SUCH REGISTRABLE
SECURITIES.  IF THE COMPANY RECEIVES CONFLICTING INSTRUCTIONS, NOTICES OR
ELECTIONS FROM TWO OR MORE PERSONS WITH RESPECT TO THE SAME REGISTRABLE
SECURITIES, THE COMPANY SHALL ACT UPON THE BASIS OF INSTRUCTIONS, NOTICE OR
ELECTION RECEIVED FROM THE REGISTERED OWNER OF SUCH REGISTRABLE SECURITIES.


 


(C)           ANY NOTICES, CONSENTS, WAIVERS OR OTHER COMMUNICATIONS REQUIRED OR
PERMITTED TO BE GIVEN UNDER THE TERMS OF THIS AGREEMENT MUST BE IN WRITING AND
WILL BE DEEMED TO HAVE BEEN DELIVERED:  (I) UPON RECEIPT, WHEN DELIVERED
PERSONALLY; (II) UPON RECEIPT, WHEN SENT BY FACSIMILE (PROVIDED CONFIRMATION OF
TRANSMISSION IS MECHANICALLY OR ELECTRONICALLY GENERATED AND KEPT ON FILE BY THE
SENDING PARTY); OR (III) ONE (1) BUSINESS DAY AFTER DEPOSIT WITH A NATIONALLY
RECOGNIZED OVERNIGHT DELIVERY SERVICE, IN EACH CASE PROPERLY ADDRESSED TO THE
PARTY TO RECEIVE THE SAME.  THE ADDRESSES AND FACSIMILE NUMBERS FOR SUCH
COMMUNICATIONS SHALL BE:


 

If to the Company:

 

MediCor Ltd.
4560 South Decatur Blvd., Suite 300
Las Vegas, Nevada  89103-5253
Facsimile:               (702) 932-4561
Attention:              General Counsel/Secretary

 

With copy to:

 

Clifford Chance U.S. LLP
31 West 52nd Street
New York, New York 10019
Facsimile:               (212) 878-8000
Attention:              Alejandro E. Camacho

 

If to a Purchasers, to its address and facsimile number set forth on the
Schedule of Purchasers attached hereto, with copies to such Purchaser’s
representatives as set forth on the Schedule of Purchasers, or, in the case of a
Purchasers or other party named above, to such other address and/or facsimile
number and/or to the attention of such other person as the recipient party has
specified by written notice given to each other party in accordance with this
Section 11(c) at least five (5) days prior to the effectiveness of such change. 
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or
(C) provided by a courier or overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or deposit with a nationally
recognized overnight delivery service in accordance with

 

16

--------------------------------------------------------------------------------


 

clause (i), (ii) or (iii) above, respectively.  Notwithstanding the foregoing,
the Company or its counsel may transmit versions of any Registration Statement
(or any amendments or supplements thereto) to Legal Counsel in satisfaction of
its obligations under Section 3(c) to permit Legal Counsel to review such
Registration Statement prior to filing (and solely for such purpose) by email to
dcifu@paulweiss.com, provided that delivery and receipt of such transmission
shall be confirmed by electronic, telephonic or other means.

 


(D)           FAILURE OF ANY PARTY TO EXERCISE ANY RIGHT OR REMEDY UNDER THIS
AGREEMENT OR OTHERWISE, OR DELAY BY A PARTY IN EXERCISING SUCH RIGHT OR REMEDY,
SHALL NOT OPERATE AS A WAIVER THEREOF.


 


(E)           ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT
AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF
THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF
LAW PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER
JURISDICTIONS) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTIONS
OTHER THAN THE STATE OF NEW YORK.  EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING THE CITY OF
NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR
IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT
IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF TO SUCH PARTY AT THE ADDRESS FOR SUCH NOTICES TO IT UNDER
THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. 
IF ANY PROVISION OF THIS AGREEMENT SHALL BE INVALID OR UNENFORCEABLE IN ANY
JURISDICTION, SUCH INVALIDITY OR UNENFORCEABILITY SHALL NOT AFFECT THE VALIDITY
OR ENFORCEABILITY OF THE REMAINDER OF THIS AGREEMENT IN THAT JURISDICTION OR THE
VALIDITY OR ENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT IN ANY OTHER
JURISDICTION.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.


 


(F)            THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS CONSTITUTE THE
ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND THEREOF.  THERE ARE NO RESTRICTIONS, PROMISES, WARRANTIES OR
UNDERTAKINGS, OTHER THAN THOSE SET FORTH OR REFERRED TO HEREIN AND THEREIN. 
THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS SUPERSEDE ALL PRIOR
AGREEMENTS AND UNDERSTANDINGS AMONG THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND THEREOF. THE COMPANY SHALL NOT ENTER INTO ANY
AGREEMENT WITH RESPECT TO ITS SECURITIES THAT IS INCONSISTENT WITH THE RIGHTS
GRANTED TO THE INVESTORS IN THIS AGREEMENT.


 


(G)           SUBJECT TO THE REQUIREMENTS OF SECTION 9, THIS AGREEMENT SHALL
INURE TO THE BENEFIT OF AND BE BINDING UPON THE PERMITTED SUCCESSORS AND ASSIGNS
OF EACH OF THE PARTIES HERETO.

 

17

--------------------------------------------------------------------------------


 


(H)           THE HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE
ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.


 


(I)            THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE IDENTICAL
COUNTERPARTS, ALL OF WHICH SHALL BE CONSIDERED ONE AND THE SAME AGREEMENT AND
SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY EACH PARTY AND
DELIVERED TO EACH OTHER PARTY; PROVIDED THAT A FACSIMILE SIGNATURE SHALL BE
CONSIDERED DUE EXECUTION AND SHALL BE BINDING UPON THE SIGNATORY THERETO WITH
THE SAME FORCE AND EFFECT AS IF THE SIGNATURE WERE AN ORIGINAL, NOT A FACSIMILE
SIGNATURE.


 


(J)            EACH PARTY SHALL DO AND PERFORM, OR CAUSE TO BE DONE AND
PERFORMED, ALL SUCH FURTHER ACTS AND THINGS, AND SHALL EXECUTE AND DELIVER ALL
SUCH OTHER AGREEMENTS, CERTIFICATES, INSTRUMENTS AND DOCUMENTS, AS THE OTHER
PARTY MAY REASONABLY REQUEST IN ORDER TO CARRY OUT THE INTENT AND ACCOMPLISH THE
PURPOSES OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY.


 


(K)           ALL CONSENTS AND OTHER DETERMINATIONS TO BE MADE BY THE INVESTORS
PURSUANT TO THIS AGREEMENT SHALL BE MADE, UNLESS OTHERWISE SPECIFIED IN THIS
AGREEMENT, BY INVESTORS HOLDING AT LEAST A MAJORITY OF THE REGISTRABLE
SECURITIES, DETERMINED AS IF ALL OF THE NOTES AND THE WARRANTS THEN OUTSTANDING
HAVE BEEN CONVERTED INTO OR EXERCISED FOR REGISTRABLE SECURITIES WITHOUT REGARD
TO ANY LIMITATIONS ON CONVERSION OF THE NOTES OR THE EXERCISE OF THE WARRANTS. 
ANY CONSENT OR OTHER DETERMINATION APPROVED BY INVESTORS AS PROVIDED IN THE
IMMEDIATELY PRECEDING SENTENCE SHALL BE BINDING ON ALL INVESTORS.


 


(L)            THE LANGUAGE USED IN THIS AGREEMENT WILL BE DEEMED TO BE THE
LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL INTENT AND NO RULES OF
STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.


 


(M)          EACH PURCHASER AND EACH HOLDER OF THE REGISTRABLE SECURITIES SHALL
HAVE ALL RIGHTS AND REMEDIES SET FORTH IN THE TRANSACTION DOCUMENTS AND ALL
RIGHTS AND REMEDIES THAT SUCH PURCHASER AND HOLDER HAS BEEN GRANTED AT ANY TIME
UNDER ANY OTHER AGREEMENT OR CONTRACT AND ALL OF THE RIGHTS THAT SUCH PURCHASER
AND HOLDER HAS UNDER ANY LAW.  ANY PERSON HAVING ANY RIGHTS UNDER ANY PROVISION
OF THIS AGREEMENT SHALL BE ENTITLED TO ENFORCE SUCH RIGHTS SPECIFICALLY (WITHOUT
POSTING A BOND OR OTHER SECURITY OR PROVING ACTUAL DAMAGES), TO RECOVER DAMAGES
BY REASON OF ANY BREACH OF ANY PROVISION OF THIS AGREEMENT AND TO EXERCISE ALL
OTHER RIGHTS GRANTED BY LAW.


 


(N)           THIS AGREEMENT IS INTENDED FOR THE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE PERMITTED SUCCESSORS AND ASSIGNS AND, TO THE EXTENT
PROVIDED IN SECTIONS 6(A) AND 6(B) HEREOF, EACH INVESTOR, THE DIRECTORS,
OFFICERS, PARTNERS, MEMBERS, MANAGERS, EMPLOYEES, AGENTS, REPRESENTATIVES OF,
AND EACH PERSON, IF ANY, WHO CONTROLS ANY INVESTOR WITHIN THE MEANING OF THE
1933 ACT AND THE 1934 ACT AND EACH OF THE COMPANY’S DIRECTORS, EACH OF THE
COMPANY’S OFFICERS WHO SIGNS THE REGISTRATION STATEMENT, AND EACH PERSON, IF
ANY, WHO CONTROLS THE COMPANY WITHIN THE MEANING OF THE 1933 ACT AND THE 1934
ACT, AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED BY,
ANY OTHER PERSON.

 

18

--------------------------------------------------------------------------------


 


(O)           UNLESS THE CONTEXT OTHERWISE REQUIRES, (I) ALL REFERENCES TO
SECTIONS, SCHEDULES OR EXHIBITS ARE TO SECTIONS, SCHEDULES OR EXHIBITS CONTAINED
IN OR ATTACHED TO THIS AGREEMENT, (II) EACH ACCOUNTING TERM NOT OTHERWISE
DEFINED IN THIS AGREEMENT HAS THE MEANING ASSIGNED TO IT IN ACCORDANCE WITH
GAAP, (III) WORDS IN THE SINGULAR OR PLURAL INCLUDE THE SINGULAR AND PLURAL AND
PRONOUNS STATED IN EITHER THE MASCULINE, THE FEMININE OR NEUTER GENDER SHALL
INCLUDE THE MASCULINE, FEMININE AND NEUTER AND (IV) THE USE OF THE WORD
“INCLUDING” IN THIS AGREEMENT SHALL BE BY WAY OF EXAMPLE RATHER THAN LIMITATION.


 

* * * * * *

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of day and year first above written.

 

 

MEDICOR LTD.

 

 

 

 

 

By:

 /s/ Theodore R. Maloney

 

 

 

Name: Theodore R. Maloney

 

 

Title: Chief Executive Officer

 

20

--------------------------------------------------------------------------------


 

 

SILVER OAK CAPITAL, L.L.C.

 

 

 

 

 

By:

 /s/ Michael L. Gordon

 

 

 

Name: Michael L. Gordon

 

 

Title: Managing Member

 

 

 

PORTSIDE GROWTH AND OPPORTUNITY
FUND

 

 

 

 

 

By:

 /s/ Jeff Smith

 

 

 

Name: Jeff Smith

 

 

Title: Authorized Signatory

 

 

 

 

 

HFTP INVESTMENT L.L.C.

 

 

 

 

 

By: Promethean Asset Management L.L.C.

 

Its: Investment Manager

 

 

 

 

 

By:

 /s/ Robert J. Brantman

 

 

 

Name: Robert J. Brantman

 

 

Title: Partner & Authorized Signatory

 

 

 

 

 

GAIA OFFSHORE MASTER FUND, LTD.

 

 

 

 

 

By: Promethean Asset Management L.L.C.

 

Its: Investment Manager

 

 

 

 

 

By:

 /s/ Robert J. Brantman

 

 

Name: Robert J. Brantman

 

Title: Partner & Authorized Signatory

 

21

--------------------------------------------------------------------------------


 

SCHEDULE OF PURCHASERS

 

Investor’s Name

 

Investor Address and Facsimile Number

 

Investor’s Legal Representative’s
Address and Facsimile Number

 

 

 

 

 

SILVER OAK CAPITAL, L.L.C.

 

c/o Angelo, Gordon & Co., L.P.
245 Park Avenue
New York, New York 10167
Attention:  Gary I. Wolf
Facsimile:  (212) 867-6449

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019
Attention:  Douglas A. Cifu, Esq.
Facsimile:  (212) 757-3990

 

 

 

 

 

HFTP INVESTMENT L.L.C.

 

c/o Promethean Asset Management L.L.C.
55 Fifth Avenue
17th Floor
New York, New York 10003
Attention:  Robert J. Brantman
Facsimile:  (212) 758-9620

 

Katten Muchin Rosenman LLP
525 W. Monroe Street
Chicago, Illinois 60661-3693
Attention:  Mark D. Wood, Esq.
Facsimile:  (312) 902-1061

 

 

 

 

 

GAIA OFFSHORE MASTER FUND, LTD.

 

c/o Promethean Asset Management L.L.C.
55 Fifth Avenue
17th Floor
New York, New York 10003
Attention:  Robert J. Brantman
Facsimile:  (212) 758-9620

 

Katten Muchin Rosenman LLP
525 W. Monroe Street
Chicago, Illinois 60661-3693
Attention:  Mark D. Wood, Esq.
Facsimile:  (312) 902-1061

 

 

 

 

 

PORTSIDE GROWTH AND OPPORTUNITY FUND

 

c/o Ramius Capital Group, LLC
666 Third Avenue, 26th Floor
New York, NY 10017
Attention:  Jeff Smith
                  Owen Littman
Facsimile:  (212) 201-4802

 

c/o Ramius Capital Group, LLC
666 Third Avenue, 26th Floor
New York, NY 10017
Attention:  Owen Littman
Facsimile:  (212) 201-4802

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

 

U.S. Stock Transfer Corp.
1745 Gardena Ave.
Glendale, CA  91204-2991
Facsimile:  (818) 502-0674
Attention:  Richard Tilton

 

Re:          MediCor Ltd.

 

Ladies and Gentlemen:

 

We are counsel to MediCor Ltd., a Delaware corporation (the “Company”), and have
represented the Company in connection with that certain Securities Purchase
Agreement (the “Securities Purchase Agreement”) entered into by and among the
Company and the Purchasers named therein (collectively, the “Holders”) pursuant
to which the Company issued to the Holders convertible notes (the “Notes”),
convertible into shares of the Company’s common stock, $0.001 par value per
share (the “Common Stock”), and warrants to acquire shares of Common Stock,
subject to adjustment (the “Warrants”).  Pursuant to the Securities Purchase
Agreement, the Company also has entered into a Registration Rights Agreement
with the Holders (the “Registration Rights Agreement”) pursuant to which the
Company agreed, among other things, to register the Registrable Securities (as
defined in the Registration Rights Agreement), including the shares of Common
Stock issuable upon conversion of the Notes and exercise of the Warrants, under
the Securities Act of 1933, as amended (the “1933 Act”).  In connection with the
Company’s obligations under the Registration Rights Agreement, on
                                   , 200    , the Company filed a Registration
Statement on Form [S-     ] (File No. 333-                 ) (the “Registration
Statement”) with the Securities and Exchange Commission (the “SEC”) relating to
the Registrable Securities which names each of the Holders as a selling
stockholder thereunder.

 

In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the 1933 Act at [ENTER TIME OF
EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no knowledge, after
telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC and the Registrable
Securities are available for resale under the 1933 Act pursuant to the
Registration Statement.

 

 

Very truly yours,

 

 

 

[ISSUER’S COUNSEL]

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------


 

[LIST NAMES OF HOLDERS]

 

--------------------------------------------------------------------------------

 